Appellants' brief fails utterly to comply with any rule established by the Supreme Court of Texas or with the statutes of the state.
We gather from the document filed and called a "brief" that the only error relied upon is that the trial court erred in failing to sustain the general demurrer urged against appellee's petition.
No order appears in the record disclosing that such demurrer was ever presented or acted upon. But we hold that the petition is good against a general demurrer.
This case was tried to a jury. Its verdict appears in the record. The verdict sustains the judgment. There is no statement of facts.
We find no fundamental error, and the judgment of the trial court is affirmed.